PER CURIAM.
These two cases, consolidated for trial and consolidated on appeal, involve the liability of appellant insurance company under two $1,000 accident insurance policies. The coverage was for accidental death “while driving or riding in an automobile”. The trial court adjudged appellant liable under the policies.
We will not detail the most unusual facts, but it is sufficient to say that the insured persons met their deaths by drowning and were found near the automobile in which they had been riding. When the bodies were found, the automobile was almost completely submerged. The trial court found from circumstantial evidence that the deaths resulted from an accident to the automobile, and that the proximate cause of the deaths was within the coverage of the policies. We believe the principle applied in the case of Wright v. Aetna Life Insurance Co., 3 Cir., 10 F.2d 281, 46 A.L.R. 225, is controlling here, and the finding of the trial court will not be disturbed.
We find no merit in the claim of procedural errors.
The motions for appeal are denied, and the judgments stand affirmed.